BENSON, J.
1-3. The judgment entry which was first made is obviously no judgment at all. The jury had returned a verdict for $3,7,56.35, but the order as entered in the journal of the court gives the plain*241tiffs no sum whatever. Neither is the judgment for costs therein of any value, since, without a judgment upon the verdict of the jury, the court was without jurisdiction to award a judgment for costs. Under these conditions, the court, upon having its attention called to the condition of its record, could either amend its journal entry, thereby validating it, or it could order an entry of judgment in like manner as if no attempt had been made in that direction, under authority of Section 204, L. O. L., treating the former entry as a nullity, and this is just what the court did, with full notice to and actual knowledge upon the part of the defendants. It follows that the judgment entry of March 26, 1919, is the only valid judgment that has been entered in the case, and, not having been appealed from, stands as the final adjudication of the action. However, the judgment entry of December 21, 1918, although void, is appealable: Therkelsen v. Therkelsen, 35 Or. 75 (54 Pac. 885, 57 Pac. 373); Oregon R. & N. Co. v. Eastlack, 54 Or. 196 (102 Pac. 1011, 20 Ann. Cas. 692).
The order of December 21, 1918, is therefore reversed, and the cause remanded to the Circuit Court, with directions to enter an order vacating such entry.
Reversed With Directions.
McBride, C. J., and Burnett and Harris, JJ., concur.